DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0081412 to Son et al. (Son).
In reference to claim 1, Son teaches an ice maker (FIG. 1-10) comprising an upper tray (11, FIG. 1-10) and defining a plurality of hemispherical upper chambers (113, FIG. 1-10), the upper tray (11, FIG. 1-10) further defining a plurality of ejector-receiving openings (defined by pins 192, FIG. 1-10) in communication with each of the plurality of upper chambers (113, FIG. 1-10), wherein an opening-defining wall (top of 113, FIG. 1-10) extends upward along a circumference of each ejector-receiving opening (defined by pins 192, FIG. 1-10); a lower tray (12, FIG. 1-10) made of an elastic material (par 0035; soft plastic) and defining a plurality of hemispherical lower chambers (defined by 141, FIG. 1-10), wherein the lower tray is pivotably coupled (FIG. 9; par 0049 and 0050) relative to the upper tray (via 21, FIG. 1-10) to define a plurality of spherical ice chambers (112 and 141, FIG. 1-10) between the upper and lower trays; an upper ejector (192, FIG. 1-10) disposed above the upper tray, wherein the upper ejector is configured to pass through the ejector-receiving openings and vertically move into the ice chambers to remove ice from each ice chamber (par 0041, last two sentences); and a driver (inherent from par 0057) configured to pivot the lower tray to open and close the lower tray relative to the upper tray (par 0057), wherein the upper tray includes a horizontal extension (rim surrounding the hemispherical chambers, marked as upper thick hidden line in FIG. X, as annotated by the Examiner below) forming a top face of the upper tray (located at upper hidden 

    PNG
    media_image1.png
    665
    476
    media_image1.png
    Greyscale

FIG. X, as annotated by the Examiner: top face and the extension
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ice maker of Son, to make the upper 
	In reference to claim 2, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches wherein a volume of a space defined by each opening-defining wall (top of 113, FIG. 1-10) is 2 to 4 % of a total volume of each ice chamber (112 and 141, FIG. 9-10; it appears that said volumes in Son are approximately mutually defined by said ratio).  
In reference to claim 3, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches an upper casing (114, FIG. 1-10) fixedly mounted on the upper tray (11, FIG. 1-10) and exposing an upper portion of the upper tray (upper portion of 11, FIG. 1-10), wherein a cold-air hole (115, FIG. 1-10) configured to supply cold air to the top face of the upper tray is defined in the upper casing.
In reference to claim 4, Son teaches the ice maker as explained in the rejection of claim 3, and Son also teaches wherein a cold-air discharge hole (115, FIG. 1-10) for discharging the cold-air is defined at one side of the upper tray (11, FIG. 1-10) spaced apart from the cold-air hole, and wherein the plurality of ice chambers (113, FIG. 1-10) are arranged in line between the cold-air hole and the cold-air discharge hole (FIG. 1-10).
In reference to claim 5, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches wherein a cold-air guide (lower surface of 115, FIG. 1-10) configured to guide the supplied cold- air to the top face of the upper tray (11, FIG. 1-10) is provided on the upper casing (114, FIG. 1-10).
In reference to claim 6, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches wherein a rib (portion of 114 defining the holes 115, FIG. 1-10) that 
In reference to claims 7-9, Son teaches the ice maker as explained in the rejection of claims 1 and 6, but does not teach explicitly wherein the rib further protrudes outwards in a downward direction (per claim 7), wherein the rib includes a plurality of ribs provided along a circumference of the opening-defining wall (per claim 8) and wherein a rib extending that connects outer portions of neighboring opening-defining walls with each other is provided between the neighboring opening- defining walls.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various icemakers having ribs in proximity to the cold air providing holes to be obvious in order to provide rigidity and sealing to the fluid conveying structure.
In reference to claim 10, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches wherein a water-supply guide (17, FIG. 1-10) extending obliquely to guide water into the upper chamber is provide on at least one of the opening-defining walls.
In reference to claim 11, Son teaches the ice maker as explained in the rejection of claim 1, and Son also teaches wherein a receiving portion recessed downward (13, FIG. 1-10) is defined in the horizontal extension (rim surrounding the hemispherical chambers, marked as upper thick hidden line in FIG. X, as annotated by the Examiner above), and wherein the plurality of upper chambers (113, FIG. 1-10) are sequentially arranged inside the receiving portion.
In reference to claim 12, Son teaches a refrigerator (par 0002) comprising a cabinet (par 0003-0005) and an ice maker (FIG. 1) disposed in the cabinet (par 0003-0005) and configured to 
In reference to claim 13, Son teaches the ice maker as explained in the rejection of claim 12, and Son also teaches an upper support (132, FIG. 1-10) penetrated by a portion of the upper chamber (113, FIG. 1-10), wherein the upper support supports the horizontal extension from below, and wherein a guide (111, FIG. 1-10) extending upward of the upper tray is provided on the upper support, wherein the upper ejector (192, FIG. 1-10) is connected to the guide in a vertically movable manner (via guide holes 112, FIG. 1-10).
In reference to claim 14, Son teaches the ice maker as explained in the rejection of claim 12, and Son also teaches wherein the horizontal extension is disposed between the upper tray and the upper casing, and wherein top and bottom faces of the horizontal extension are restrained by the upper tray and the upper casing, respectively (see FIG. X above).
In reference to claim 15, Son teaches the ice maker as explained in the rejection of claim 12, and Son also teaches wherein the upper casing defines a cavity that is recessed downward, and wherein a tray opening that exposes a portion of the top face of the upper tray and the opening-defining wall formed thereon is defined in the cavity (FIG. 1-10 and FIG. X, as annotated by the Examiner above).
In reference to claim 16, Son teaches the ice maker as explained in the rejection of claim 15, and Son also teaches wherein a vertical level of the opening-defining wall is lower than a vertical level of the cavity (FIG. X above).
In reference to claim 17, Son teaches the ice maker as explained in the rejection of claim 12, and Son also teaches wherein a volume of an internal space defined by the opening-defining 
In reference to claim 20, Son teaches the ice maker as explained in the rejection of claim 12, but Son does not explicitly teach a refrigerator door configured to open and close the refrigerating compartment, wherein the refrigerator door includes a dispenser for dispensing water or ice, and a main ice maker in communication with the dispenser, wherein the main ice maker is configured to make non-spherical ice.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerators having a door configured to provide a dispenser which is in contact with a spherical ice maker to be obvious in order to provide a spherical ice dispenser for dispensing spherical ice.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0370096 to Yang teaches a refrigerator including an ice machine and a defrost collecting method thereof.
U.S. Patent 9,841,217 to Lee et al. teaches an ice making device, refrigerator including ice making device, and method of controlling refrigerator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/3/2021